     Case 8:21-cv-00073-DOC-ADS Document 14 Filed 03/05/21 Page 1 of 12 Page ID #:42



 1    Charles R. Messer (SBN 101094)
      messerc@cmtlaw.com
 2    David J. Kaminski (SBN 128509)
      kaminskid@cmtlaw.com
 3    Martin Schannong (SBN 243297)
      schannongm@cmtlaw.com
 4    CARLSON & MESSER LLP
      5901 West Century Boulevard, Suite 1200
 5    Los Angeles, California 90045
      (310) 242-2200 Telephone
 6    (310) 242-2222 Facsimile
 7    Attorneys for Defendant
      ZIP CAPITAL GROUP, LLC
 8
 9
                                  UNITED STATES DISTRICT COURT
10
                                CENTRAL DISTRICT OF CALIFORNIA
11
12
      JONATHAN SMITH, individually          ) CASE NO. 8:21-cv-00073-DOC-ADS
13    and on behalf of all others similarly )
      situated,                             )
14                                          ) ANSWER
                   Plaintiff,               )
15                                          )
            v.                              )
16                                          )
      ZIP CAPITAL GROUP, LLC, a             )
17    California limited liability company, )
                                            )
18                 Defendant.               )
                                            )
19                                          )
                                            )
20                                          )
21
22                   Defendant ZIP CAPITAL GROUP, LLC (“Defendant”) hereby answers the
23    Complaint of Plaintiff JONATHAN SMITH (“Plaintiff”) as follows:
24                                  CLASS ACTION COMPLAINT
25                   1.   Defendant admits that Plaintiff has brought this action. Defendant
26    denies that the action has merit, and further denies any remaining allegations in
27    Paragraph 1 of the Complaint.
28    ///

      {00146155;1}                                  1
                                                                                              ANSWER
                                                                       CASE NO. 8:21-cv-00073-DOC-ADS
     Case 8:21-cv-00073-DOC-ADS Document 14 Filed 03/05/21 Page 2 of 12 Page ID #:43



 1                                     NATURE OF THE ACTION
 2                   2.   Defendant admits that this is a putative class action pursuant to the
 3    Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”).
 4                   3.   Defendant admits that it is a finance lender servicing small and
 5    medium-sized businesses. Defendant denies the remaining allegations in Paragraph
 6    3 of the Complaint.
 7                   4.   Defendant admits that Plaintiff seeks damages and other relief on
 8    behalf of himself and others.            Defendant denies the remaining allegations in
 9    Paragraph 4 of the Complaint.
10                                   JURISDICTION AND VENUE
11                   5.   Defendant admits that the TCPA is a federal statute. Defendant lacks
12    knowledge or information sufficient to form a belief about the truth of the remaining
13    allegations in Paragraph 5 of the Complaint, which also constitute legal
14    conclusions.
15                   6.   Defendant admits that it conducts business in this District. Defendant
16    denies directing any unauthorized marketing scheme. Defendant lacks knowledge
17    or information sufficient to form a belief about the truth of the remaining allegations
18    in Paragraph 6 of the Complaint, which also constitute legal conclusions.
19                                               PARTIES
20                   7.   Defendant lacks knowledge or information sufficient to form a belief
21    about the truth of the allegations in Paragraph 7 of the Complaint.
22                   8.   Defendant admits that it is a California company with an office located
23    at 26 Executive Park, Suite 100, Irvine, California 92614.                Defendant lacks
24    knowledge or information sufficient to form a belief about the truth of the remaining
25    allegations in Paragraph 8 of the Complaint.
26                   9.   Defendant lacks knowledge or information sufficient to form a belief
27    about the truth of the allegations in Paragraph 9 of the Complaint.
28    ///

      {00146155;1}                                     2
                                                                                                 ANSWER
                                                                          CASE NO. 8:21-cv-00073-DOC-ADS
     Case 8:21-cv-00073-DOC-ADS Document 14 Filed 03/05/21 Page 3 of 12 Page ID #:44



 1                                             THE TCPA
 2                   10.   Paragraph 10 of the Complaint contains no affirmative allegations
 3    against Defendant.           To the extent said paragraph is deemed to contain any
 4    affirmative allegations, Defendant denies them.            Moreover, said allegations
 5    constitute legal conclusions to which no response is required.
 6                   11.   Paragraph 11 of the Complaint contains no affirmative allegations
 7    against Defendant.           To the extent said paragraph is deemed to contain any
 8    affirmative allegations, Defendant denies them.            Moreover, said allegations
 9    constitute legal conclusions to which no response is required.
10                   12.   Defendant denies that the TCPA exists to prevent any alleged
11    communications by Defendant. The remainder of Paragraph 12 of the Complaint
12    contains no affirmative allegations against Defendant. To the extent the remainder
13    of said paragraph is deemed to contain any affirmative allegations, Defendant
14    denies them. Moreover, said allegations constitute legal conclusions to which no
15    response is required.
16                   13.   Paragraph 13 of the Complaint contains no affirmative allegations
17    against Defendant.           To the extent said paragraph is deemed to contain any
18    affirmative allegations, Defendant denies them.            Moreover, said allegations
19    constitute legal conclusions to which no response is required.
20                   14.   Paragraph 14 of the Complaint contains no affirmative allegations
21    against Defendant.           To the extent said paragraph is deemed to contain any
22    affirmative allegations, Defendant denies them.            Moreover, said allegations
23    constitute legal conclusions to which no response is required.
24                   15.   Paragraph 15 of the Complaint contains no affirmative allegations
25    against Defendant.           To the extent said paragraph is deemed to contain any
26    affirmative allegations, Defendant denies them.            Moreover, said allegations
27    constitute legal conclusions to which no response is required.
28    ///

      {00146155;1}                                   3
                                                                                              ANSWER
                                                                       CASE NO. 8:21-cv-00073-DOC-ADS
     Case 8:21-cv-00073-DOC-ADS Document 14 Filed 03/05/21 Page 4 of 12 Page ID #:45



 1                   16.   Paragraph 16 of the Complaint contains no affirmative allegations
 2    against Defendant.           To the extent said paragraph is deemed to contain any
 3    affirmative allegations, Defendant denies them.            Moreover, said allegations
 4    constitute legal conclusions to which no response is required.
 5                   17.   Paragraph 17 of the Complaint contains no affirmative allegations
 6    against Defendant.           To the extent said paragraph is deemed to contain any
 7    affirmative allegations, Defendant denies them.            Moreover, said allegations
 8    constitute legal conclusions to which no response is required.
 9                   18.   Paragraph 18 of the Complaint contains no affirmative allegations
10    against Defendant.           To the extent said paragraph is deemed to contain any
11    affirmative allegations, Defendant denies them.            Moreover, said allegations
12    constitute legal conclusions to which no response is required.
13                   19.   Paragraph 19 of the Complaint contains no affirmative allegations
14    against Defendant.           To the extent said paragraph is deemed to contain any
15    affirmative allegations, Defendant denies them.            Moreover, said allegations
16    constitute legal conclusions to which no response is required.
17                   20.   Paragraph 20 of the Complaint contains no affirmative allegations
18    against Defendant.           To the extent said paragraph is deemed to contain any
19    affirmative allegations, Defendant denies them.            Moreover, said allegations
20    constitute legal conclusions to which no response is required.
21                   21.   Paragraph 21 of the Complaint contains no affirmative allegations
22    against Defendant.           To the extent said paragraph is deemed to contain any
23    affirmative allegations, Defendant denies them.            Moreover, said allegations
24    constitute legal conclusions to which no response is required.
25                   22.   Paragraph 22 of the Complaint contains no affirmative allegations
26    against Defendant.           To the extent said paragraph is deemed to contain any
27    affirmative allegations, Defendant denies them.            Moreover, said allegations
28    constitute legal conclusions to which no response is required.

      {00146155;1}                                   4
                                                                                              ANSWER
                                                                       CASE NO. 8:21-cv-00073-DOC-ADS
     Case 8:21-cv-00073-DOC-ADS Document 14 Filed 03/05/21 Page 5 of 12 Page ID #:46



 1                   23.   Paragraph 23 of the Complaint contains no affirmative allegations
 2    against Defendant.            To the extent said paragraph is deemed to contain any
 3    affirmative allegations, Defendant denies them.              Moreover, said allegations
 4    constitute legal conclusions to which no response is required.
 5                                     FACTUAL ALLEGATIONS
 6                   24.   Defendant denies the allegations in Paragraph 24 of the Complaint.
 7                   25.   Defendant lacks knowledge or information sufficient to form a belief
 8    about the truth of the allegations in Paragraph 25 of the Complaint.
 9                   26.   Defendant lacks knowledge or information sufficient to form a belief
10    about the truth of the allegations in Paragraph 26 of the Complaint. Moreover, said
11    allegations constitute legal conclusions to which no response is required.
12                   27.   Defendant denies calling Plaintiff. Defendant lacks knowledge or
13    information sufficient to form a belief about the truth of the remaining allegations
14    in Paragraph 27 of the Complaint, which also constitute legal conclusions.
15                   28.   Defendant denies the allegations in Paragraph 28 of the Complaint.
16                   29.   Defendant denies the allegations in Paragraph 29 of the Complaint.
17                   30.   Defendant lacks knowledge or information sufficient to form a belief
18    about the truth of the allegations in Paragraph 30 of the Complaint.
19                   31.   Defendant lacks knowledge or information sufficient to form a belief
20    about the truth of the allegations in Paragraph 31 of the Complaint.
21                   32.   Defendant lacks knowledge or information sufficient to form a belief
22    about the truth of the allegations in Paragraph 32 of the Complaint.
23                   33.   Defendant denies the allegations in Paragraph 33 of the Complaint.
24                   34.   Defendant denies the allegations in Paragraph 34 of the Complaint.
25                   35.   Defendant denies the allegations in Paragraph 35 of the Complaint.
26                   36.   Defendant denies the allegations in Paragraph 36 of the Complaint.
27    ///
28    ///

      {00146155;1}                                     5
                                                                                                 ANSWER
                                                                          CASE NO. 8:21-cv-00073-DOC-ADS
     Case 8:21-cv-00073-DOC-ADS Document 14 Filed 03/05/21 Page 6 of 12 Page ID #:47



 1                                        CLASS ALLEGATIONS
 2                   37.   Defendant admits that Plaintiff has brought this case as a class action
 3    pursuant to Fed. R. Civ. P. 23. Defendant denies that Plaintiff’s action has merit,
 4    and denies that class action treatment is appropriate.
 5                   38.   Defendant admits that Plaintiff has brought this case on behalf of a
 6    class. Defendant denies that Plaintiff’s action has merit, and denies that class action
 7    treatment is appropriate.
 8                   39.   Defendant denies the allegations in Paragraph 39 of the Complaint.
 9                   40.   Defendant denies the allegations in Paragraph 40 of the Complaint.
10                   41.   Defendant denies the allegations in Paragraph 41 of the Complaint.
11                   42.   Defendant denies the allegations in Paragraph 42 of the Complaint.
12                   43.   Defendant denies the allegations in Paragraph 43 of the Complaint.
13                   44.   Defendant denies the allegations in Paragraph 44 of the Complaint.
14                   45.   Defendant denies the allegations in Paragraph 45 of the Complaint.
15                   46.   Defendant denies the allegations in Paragraph 46 of the Complaint.
16                   47.   Defendant denies the allegations in Paragraph 47 of the Complaint.
17                                                COUNT I
18                   48.   Defendant incorporates by reference its responses set forth in all other
19    paragraphs herein.
20                   49.   Paragraph 49 of the Complaint contains no affirmative allegations
21    against Defendant.            To the extent said paragraph is deemed to contain any
22    affirmative allegations, Defendant denies them.                Moreover, said allegations
23    constitute legal conclusions to which no response is required.
24                   50.   Defendant denies the allegations in Paragraph 50 of the Complaint.
25                   51.   Defendant denies the allegations in Paragraph 51 of the Complaint.
26                   52.   Defendant denies the allegations in Paragraph 52 of the Complaint.
27                   53.   Defendant denies the allegations in Paragraph 53 of the Complaint.
28                   54.   Defendant denies the allegations in Paragraph 54 of the Complaint.

      {00146155;1}                                      6
                                                                                                   ANSWER
                                                                            CASE NO. 8:21-cv-00073-DOC-ADS
     Case 8:21-cv-00073-DOC-ADS Document 14 Filed 03/05/21 Page 7 of 12 Page ID #:48



 1                                                  COUNT II
 2                   55.     Defendant incorporates by reference its responses set forth in all other
 3    paragraphs herein.
 4                   56.     Defendant denies the allegations in Paragraph 56 of the Complaint.
 5                   57.     Defendant denies the allegations in Paragraph 57 of the Complaint.
 6                   58.     Defendant denies the allegations in Paragraph 58 of the Complaint.
 7                   59.     Defendant denies the allegations in Paragraph 59 of the Complaint.
 8                                  PLAINTIFF’S PRAYER FOR RELIEF
 9                   Defendant denies that Plaintiff and the putative class members are entitled to
10    any relief.
11                                      PLAINTIFF’S JURY DEMAND
12                   Defendant admits that Plaintiff demands a jury.
13                         PLAINTIFF’S DOCUMENT PRESERVATION DEMAND
14                   Plaintiff’s “Document Preservation Demand” contains no affirmative
15    allegations against Defendant. To the extent it is deemed to contain any affirmative
16    allegations, Defendant denies them.
17                                        AFFIRMATIVE DEFENSES
18                                    FIRST AFFIRMATIVE DEFENSE
19                                          (Failure to State a Claim)
20                   As a separate, affirmative defense, Defendant alleges that Plaintiff’s
21    Complaint fails to state a claim upon which relief can be granted. For example,
22    Plaintiff has not alleged sufficient facts showing that Defendant placed telephone
23    calls using an artificial or prerecorded voice, that Defendant’s alleged conduct was
24    knowing/willful, or that Plaintiff and the putative class members were damaged.
25                                   SECOND AFFIRMATIVE DEFENSE
26                                          (TCPA Unconstitutional)
27                   As a separate, affirmative defense, Defendant alleges that the TCPA was
28    unconstitutional at the time Plaintiff received the alleged telephone call, and for

      {00146155;1}                                        7
                                                                                                     ANSWER
                                                                              CASE NO. 8:21-cv-00073-DOC-ADS
     Case 8:21-cv-00073-DOC-ADS Document 14 Filed 03/05/21 Page 8 of 12 Page ID #:49



 1    most of the putative class period.            Barr v. American Association of Political
 2    Consultants, Inc., 140 S. Ct. 2335 (2020).
 3                                  THIRD AFFIRMATIVE DEFENSE
 4                                         (Statute of Limitations)
 5                   As a separate, affirmative defense, Defendant alleges that Plaintiff’s
 6    Complaint, and all allegations contained therein, or portions thereof, are, or may be,
 7    barred by the applicable statute of limitations.
 8                                 FOURTH AFFIRMATIVE DEFENSE
 9                                    (Prior Express Written Consent)
10                   As a separate, affirmative defense, Defendant alleges that any alleged calls
11    to Plaintiff and/or the putative class were made with prior express consent,
12    including but not limited to prior express written consent.
13                                  FIFTH AFFIRMATIVE DEFENSE
14                              (No ATDS or Artificial/Prerecorded Voice)
15                   As a separate, affirmative defense, Defendant alleges that any alleged calls
16    to Plaintiff or the putative class were not made by an automatic telephone dialing
17    system or an artificial or prerecorded voice.
18                                  SIXTH AFFIRMATIVE DEFENSE
19                                      (Calls Placed by Third Party)
20                   As a separate, affirmative defense, Defendant alleges that the alleged
21    telephone calls to Plaintiff and the putative class members, to the extent they were
22    placed at all, were placed by a third party for which Defendant is not responsible.
23                                SEVENTH AFFIRMATIVE DEFENSE
24                                              (No Standing)
25                   As a separate, affirmative defense, Defendant alleges that Plaintiff and the
26    putative class members lack standing to bring some or all of their claims, to the
27    extent they have not suffered any injury in fact as required by Article III of the
28    United States Constitution, and/or their claims do not fall within the zone of

      {00146155;1}                                     8
                                                                                                  ANSWER
                                                                           CASE NO. 8:21-cv-00073-DOC-ADS
     Case 8:21-cv-00073-DOC-ADS Document 14 Filed 03/05/21 Page 9 of 12 Page ID #:50



 1    interests protected by the TCPA. See e.g. Spokeo v. Robins, 136 S. Ct. 1540 (2016);
 2    Stoops v. Wells Fargo Bank, N.A., 197 F. Supp. 3d 782, 806 (W.D. Pa. 2016);
 3    Nghiem v. Dick’s Sporting Goods, Inc., 318 F.R.D. 375, 382 (C.D. Cal. 2016);
 4    Shelton v. Target Advance LLC, 2019 WL 1641353, at *5 (E.D. Pa. Apr. 16, 2019).
 5                                 EIGHTH AFFIRMATIVE DEFENSE
 6                                      (Fed. R. Civ. P. 8(c) Defenses)
 7                   As a separate, affirmative defense, Defendant asserts all potentially
 8    applicable defenses described in Fed. R. Civ. P. 8(c). These defenses are available
 9    under California state law as well, and the TCPA expressly provides that an action
10    may be brought “if otherwise permitted by the laws or rules of court of a State.” 47
11    U.S.C. § 227(b)(3).             Plaintiff has thus far provided very limited information
12    regarding his claims, and Defendant has not fully completed its investigation of the
13    facts relating to this case. It is reasonably anticipated that further discovery,
14    independent investigation, legal research and analysis will provide additional
15    information regarding Plaintiff’s claims and Defendant’s defenses thereto.
16                                  NINTH AFFIRMATIVE DEFENSE
17                                               (Good Faith)
18                   As a separate, affirmative defense, Defendant alleges that any alleged call(s)
19    to the alleged telephone number(s) of Plaintiff and/or the putative class members
20    was (were) made with a good faith belief that there was valid consent for said call(s)
21    to be placed. Chyba v. First Fin. Asset Mgmt., Inc., 2014 WL 1744136, at *11 (S.D.
22    Cal. Apr. 30, 2014), aff’d, 671 F. App’x 989 (9th Cir. 2016).) At no time did
23    Defendant intend for any call to be placed to any person without the appropriate
24    consent. To the extent a particular telephone number was reassigned following the
25    receipt of consent to call that number, the reliance on the previously given consent
26    was reasonable. Roark v. Credit One Bank, N.A., 2018 WL 5921652, at *3 (D.
27    Minn. Nov. 13, 2018).
28    ///

      {00146155;1}                                      9
                                                                                                   ANSWER
                                                                            CASE NO. 8:21-cv-00073-DOC-ADS
 Case 8:21-cv-00073-DOC-ADS Document 14 Filed 03/05/21 Page 10 of 12 Page ID #:51



 1                                 TENTH AFFIRMATIVE DEFENSE
 2                                 (Established Business Relationship)
 3                  As a separate, affirmative defense, Defendant asserts that any alleged calls
 4   were made pursuant to an established business relationship.
 5                              ELEVENTH AFFIRMATIVE DEFENSE
 6                                            (Excessive Fine)
 7                  As a separate, affirmative defense, Defendant asserts that the imposition of
 8   statutory damages or aggregated fines in a class action context would constitute an
 9   excessive fine and an unexpected, unfair, excessive, punitive, unlawful and
10   unconstitutional penalty against Defendant. Defendant is accused of violating the
11   TCPA, which allows for statutory damages of $500 per violation, and said amount
12   can be increased to not more than $1,500 if the Court finds that the violation was
13   willful or knowing. 47 U.S.C. § 227(b)(3). In a class action, the damages can
14   therefore be enormous and grossly disproportionate to the gravity of Defendant’s
15   alleged conduct. The U.S. Supreme Court recently reaffirmed that defendants are
16   entitled to protection against excessive fines. Timbs v. Indiana, 139 S. Ct. 682, 689
17   (2019).) The damages sought against Defendant, if awarded, would put Defendant
18   out of business and are unconstitutional.
19                               TWELFTH AFFIRMATIVE DEFENSE
20                                    (Failure to Mitigate Damages)
21                  As a separate, affirmative defense, Defendant alleges, to the extent that
22   Plaintiff and/or the putative class members claim to have suffered damages, which
23   is disputed, they have failed to mitigate any such damages. The Courts’ policy to
24   promote mitigation of damages is well-established. The calculation of the damages
25   sought by Plaintiff requires the consideration of many factors. In addition, Plaintiff
26   seeks treble damages under 47 U.S.C. § 227(b)(3), which may be awarded in the
27   Court’s discretion. Any alleged failure to mitigate damages by Plaintiff and/or the
28   putative class members would be relevant in this discretionary analysis.

     {00146155;1}                                     10
                                                                                                 ANSWER
                                                                          CASE NO. 8:21-cv-00073-DOC-ADS
 Case 8:21-cv-00073-DOC-ADS Document 14 Filed 03/05/21 Page 11 of 12 Page ID #:52



 1                                    RESERVATION OF RIGHTS
 2                  Defendant reserves the right to assert any additional and/or further
 3   affirmative defenses as become apparent to Defendant during the course of this
 4   litigation.
 5                              DEFENDANT’S PRAYER FOR RELIEF
 6                  WHEREFORE, Defendant prays that the Complaint be dismissed with
 7   prejudice, for its fees and costs incurred herein, and for such further relief as the
 8   Court deems just and equitable.
 9                           DEFENDANT’S DEMAND FOR JURY TRIAL
10                  Defendant hereby demands a jury trial.
11
12   DATED: March 5, 2021                          CARLSON & MESSER LLP
13
14                                                 By:     s/Martin Schannong
                                                          Charles R. Messer
15                                                        David J. Kaminski
                                                          Martin Schannong
16                                                        Attorneys for Defendant
                                                          ZIP CAPITAL GROUP, LLC
17
18
19
20
21
22
23
24
25
26
27
28

     {00146155;1}                                    11
                                                                                             ANSWER
                                                                      CASE NO. 8:21-cv-00073-DOC-ADS
 Case 8:21-cv-00073-DOC-ADS Document 14 Filed 03/05/21 Page 12 of 12 Page ID #:53



 1                                  CERTIFICATE OF SERVICE
 2                  I hereby certify that on March 5, 2021, a true and correct copy of the
 3   foregoing document entitled ANSWER was filed through the ECF system, which
 4   will send notification of such filing to the e-mail addresses associated with this case.
 5
 6   DATED: March 5, 2021                        CARLSON & MESSER LLP
 7
 8                                               By:     s/Martin Schannong
                                                        Charles R. Messer
 9                                                      David J. Kaminski
                                                        Martin Schannong
10                                                      Attorneys for Defendant
                                                        ZIP CAPITAL GROUP, LLC
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     {00146155;1}                                  12
                                                                                            ANSWER
                                                                     CASE NO. 8:21-cv-00073-DOC-ADS
